DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/29/2021 and 2/3/2021 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims  30 and 31are withdrawn in view of the newly discovered reference(s) to Collingham, Coussons, Valdiva and Villalonga.  Rejections based on the newly cited reference(s) follow.
Claims 1, 2, 6, 7, 10-13, 15-23 and 30-33 are under examination.
Substitute Specification
	The substitute specification filed 2/3/2021 has been entered. However, the following objections regarding sequence requirements are made below.
Drawings
	The replacement drawings filed 2/3/2021 have been entered. However, the following objections regarding sequence requirements are made below.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
A.  Specification specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
The location of sequences that are not identified by a SEQ ID NO are enumerated as follows in the clean copy of the substitute specification filed 2/3/2021:
1) page 17, lines 1, 11, 18;
2) page 60, line 23;
3)  page 62, lines 13, 14, 19, 20, 21, 27, 28, 32;
4)  page 63, lines 3 and 15;
5) page 64, lines 7 and 9;
6) page 65, line 23; and
7) page 66, lines  5 and 13. 
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
B.  Drawings specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
The location of sequences that are not identified by a SEQ ID NO are enumerated as follows in the replacement sheets of the drawings filed 2/3/2021:
1) Figures 4A, 5A, 6E, 6F.
The location of sequences that are not identified by a SEQ ID NO are enumerated as follows in the drawing sheets as originally filed are:
1) Figures 2A, 2B, 3A, 3B, 5C, 5D, 5E, 6A, 7A, 8A, 9A, 10A, 11A, 11C, 12A and 13A.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
C.  Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
1) The sequence disclosure in the clean copy of the substitute specification filed 2/3/2021 is located the drawing at page 24.
2) The replacement drawing filed 2/3/3021 of Figure 13D.
. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Applicant is advised that the substitute specification that is filed to correct the deficiencies should be based on the clean copy of the substitute specification filed 2/3/2021. Applicant should explicitly point this out in the remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is vague and indefinite because it depends from claim 14 which is a canceled claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for a transglutaminase-catalyzed reaction between an enzyme and an amine-containing reagent where the reagent is linked through its amine function to a side chain of at least one or more glutamine residues to produce a first derivative where the original enzyme or a second derivative can be obtained by a treatment of the first derivative of the enzyme  where the amine-containing reagent is one as shown in claims 1, 6, 7, 10, 11, 12 and 15-23 and the specified treatment method thereof, does not reasonably provide enablement for the method where the amine reagent is any possible amine reagent and the treatment method in any possible manner.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
	1)  the nature of the invention,
	2)  the breadth of the claims,
	3)  the state of the prior art,
	4)  the predictability or unpredictability of the art,
	5)  the relative skill of those in the art,
	6) the amount of direction or guidance provided,
	7)  the presence or absence of working examples,
	8) the quantity of experimentation necessary


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:1) The nature of the invention and 2) the breadth of the claims
The claims are drawn to a method of modifying an enzyme at one or more glutamine residues with an amine-containing reagent via a TGase to provide a first derivative where the amine-containing reagent is linked through the amine function to a side chain of the one or more glutamine residues where the original enzyme or second derivative thereof can be obtained by a treatment of the first derivative.
Thus, the claims taken together with the specification imply that Applicant is claiming that the modification of a glutamine residue of any enzyme with any amine compound via reaction with a transglutaminase can be reversed to obtain the original enzyme or a derivative thereof by any type of treatment.

3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a PhD biochemist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Transglutaminase catalyzes the following reaction as shown in the following scheme where the amine containing reagent is a lysine group:

    PNG
    media_image1.png
    439
    844
    media_image1.png
    Greyscale

As can be seen, the coupling of the primary amine with the glutamyl group results in transamidation with the loss of ammonia. 
Collingham et al. (US 20140199325) teach that the ε-(glutamyl)lysine bond created by a TGase is resistant to proteolytic cleavage and confers stability to the crosslinked product (0240).
Kanda et al. (Biochem. Biophys. Acta (1986) 870: 64-76) teach that isopeptidase cleaves the ε-(glutamyl)lysine crosslink between histone H2A and ubiquitin. However, the enzyme was unable to cleave isopeptide bonds formed between casein and putrescine (1,4-diamino-butane) through the gamma-NH2 of the glutamine and the primary amine of putrescine. Thus, isopeptidase is specific for ε-(glutamyl)lysine crosslink between histone H2A and ubiquitin and unable to cleave isopeptide bonds formed by proteins and simple primary amine compounds (abstract).
From this disclosure the ordinary artisan would reasonably conclude that the restoration of a glutamyl residue of protein or enzyme from an isopeptide bond is difficult. This is evidenced by and Collingham et al. whom teach that isopeptide bonds are very stable and Kanda et al. showing that an enzyme that specifically catalyzes a reaction to reverse a ε-(glutamyl)lysine bond cannot undo an isopeptide bond between a simple primary amine and casein where the coupling was catalyzed by a transglutaminase. 
Hence, there is no way for one skill in the art to know, a priori, how to restore free glutamine of an enzyme or a second derivative thereof where the enzyme and an amine-containing reagent were bound in an isopeptide bond via a transglutaminase to obtain the original enzyme or a second derivative thereof with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of claim 30.
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification shows a number of compounds that are hydroxylamine, hydrazine or nitrophenyl derivatives of amines that can form isopeptide bonds with proteins (and thus enzymes are a specie of proteins) via a reaction catalyzed by a transglutaminase to form a first derivative. The isopeptide bond between the protein and these amine derivatives is able to undergo a specific treatment such as photolysis or via a metal-catalyzed reaction to restore the disclosed amine compound and glutamyl residue of the original protein or a second derivative thereof due to the functional group(s) present on the amine donor. However, the specification does not provide guidance that relates to the restoration of the original enzyme or a second derivative thereof where the amine donor is any amine-containing reagent and by any possible treatment.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could predictably obtain an original enzyme or a second derivative thereof where the enzyme and any possible  amine reagent were linked by an isopeptide bond by any type of treatment as inferred in the claim and as contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to difficulty of the cleavage of isopeptide bonds to obtain an original protein or a derivative thereof as demonstrated by the cited prior art and the lack of direction from Applicants regarding the same. The amount of experimentation required in order to find a treatment that will cleave an isopeptide bond beyond those formed by the disclosed  amine compounds and a protein or enzyme would require inventive effort and extensive experimental burden.
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Wands factors to determine enablement are enumerated supra.
1) The nature of the invention and 2) the breadth of the claims
Claim 31 is drawn to the method of claim 30 where the first derivative of the enzyme is inactive and the original enzyme or second derivative of the enzyme is active.
Thus, the claims taken together with the specification imply that Applicant is claiming that the reaction of any amine compound coupled with an enzyme whcih was catalyzed by a transglutaminase will result in an inactive conjugate and that this inactivity can be reversed by any possible treatment to provide the active original enzyme or an active second derivative thereof.

3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a PhD biochemist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Coussons et al. (Biochem. J. (1991) 273: 73-78) report on the incorporation of putrescine and monodansylcadaverine into yeast phosphoglycerate kinase mutant (histinide-388→glutamine) via a transglutaminase. The incorporation of the amine into the mutant enzyme caused no significant change in its activity (abstract and Figure 2).
Valdivia et al. (J. Biotechnol. (2006) 122: 326-333) teach the incorporation of an end-group aminated dextran derivative with a glutamyl residue of bovine liver catalase (page 327, first full paragraph, right column). It was found that the conjugated enzyme had a greater specific activity compared to the non-conjugated catalase (page 330, Table 1).
Villalonga et al. (Biotecnol. Bioengineer. (2003) 81(6): 732-737) teach the modification of bovine pancreatic trypsin with mono-6-amino-6-deoxy derivatives of α, β and γ-cyclodextrins (see Scheme 1 for structures) via a transglutaminase-catalyzed reaction. The specific esterolytic activity of the modified trypsin was significantly improved (abstract and Table 1, page 734).
Hence, there is no way for one skill in the art to know, a priori, how to inactivate and enzyme by the claimed modification method with reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of claim 31.
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification discloses generally that enzymatic activity can be inactivated by the conjugation of an amine-containing reagent with a glutamyl group of an enzyme catalyzed by a transglutaminase (for example, embodiment 54 at page 16 and the top of page 36). However, the specification does not provide guidance or experimental evidence that relates to the inactivation of an enzyme resulting from the method of claim 30 from which claim 31 depends. The experimental disclosure relates to the modification of casein (a non-enzymatic protein) by the claimed method and treatments to obtain the original protein or a derivative thereof.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could predictably inactivate an enzyme that was coupled with an amine-containing reagent via transglutaminase-catalyzed reaction as inferred in the claim and as contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of the inactivation an enzyme coupled to an amine reagent via transglutaminase-catalyzed reaction and the lack of direction from Applicants regarding the same. The amount of experimentation required in order to accomplish this objective would require inventive effort and extensive experimental burden as the prior art demonstrates no effect of an inactivation of enzymatic activity of a conjugate obtained by the coupling of an amine compound with a glutamine residue of the enzyme via a transglutaminase enzyme.
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 
	Claims 1, 2, 6, 7, 10-13, 15-23 and 32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653